216 S.W.3d 652 (2007)
KENTUCKY BAR ASSOCIATION, Movant
v.
James Gregory TROUTMAN, Respondent.
No. 2007-SC-000150-KB.
Supreme Court of Kentucky.
March 22, 2007.

OPINION AND ORDER
This matter is before the Court on the motion of the Kentucky Bar Association (KBA) for an order of temporary suspension of the Respondent, James Gregory Troutman, KBA Member No. 84473, whose bar roster address is 4000 Abbeywood Village Drive; Louisville, Kentucky 40241. The Court grants the motion in accordance with Supreme Court Rule (SCR) 3.166 due to Troutman's felony convictions in the Jefferson Circuit Court.
On January 25, 2007, Troutman pled guilty to, among other things, two counts of wanton endangerment in the first degree and one count of criminal mischief in the first degree. Both wanton endangerment in the first degree and criminal mischief in the first degree are Class D felonies. Troutman was granted pretrial diversion.
Under SCR 3.166(1), "[a]ny member of the Kentucky Bar Association who pleads guilty to a felony, including a no contest plea or a plea in which the member allows conviction but does not admit the commission of a crime, or is convicted by a judge or jury of a felony, in this State or in any other jurisdiction, shall be automatically suspended from the practice of law in this Commonwealth. . . . The imposition of probation, parole, diversion or any other type of discharge prior to the service of sentence, if one is imposed, shall not affect the automatic suspension. The suspension shall take effect automatically beginning on the day following the plea of guilty or finding of guilt by a judge or jury or upon the entry of judgment whichever occurs first."
Accordingly, IT IS HEREBY ORDERED:
(1) That Troutman was suspended from the practice of law in the Commonwealth of Kentucky from January 26, 2007, the day following his plea of guilty;
(2) That this suspension will continue until superseded by another order of this Court; and
(3) That in accordance with SCR 3.166(4) and 3.390, Troutman shall, within ten days from the entry of this Opinion and Order, notify, in writing, all courts in which he may have matters pending and all clients for whom he is actively involved in legal representation of his inability to provide further legal services; and he shall furnish the Executive Director of the KBA with a copy of all such letters. Furthermore, Troutman shall make arrangements to return all active files to the clients or to new counsel, shall return all unearned attorney fees and client property to the client, and shall advise the Executive Director of the KBA of such arrangements within the same ten-day period. Furthermore, to the extent possible, Troutman shall immediately cancel and cease any advertising activities in which he is engaged.
All concur.
ENTERED: March 22, 2007.
/s/ James E. Lambert
    Chief Justice